DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority 
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 5-7, 9-10, 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PG Pub 2006/0102907; hereinafter Lee).

    PNG
    media_image1.png
    370
    761
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s modified mark-up of Fig. 2 provided above and Fig. 8B, Lee teaches a display panel (para [0022]), comprising: 
a substrate 110;
a first transparent conductive layer 171r disposed on the substrate (indirectly disposed), wherein material of the first transparent conductive layer is nitrogen oxide (para [0058]; “ITON”);

a second transparent conductive layer 171p disposed on the first reflective layer, wherein material of the second transparent conductive layer (see Fig. 2) is nitrogen oxide (para [0058]; “ITON”).
	Regarding claim 2, refer to the cited figure(s) above, Lee teaches the materials of the first transparent conductive layer 171r and the second transparent conductive layer 171p are both titanium indium oxynitride (para [0058]; “ITON”).
Regarding claim 3, refer to the cited figure(s) above, Lee teaches the first transparent conductive layer 171q is formed by sputtering an indium oxide target and a titanium nitride target on the substrate.
The recited “is formed by sputtering an indium oxide target and a titanium nitride target on the substrate” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having the laminated structure (first transparent conductive layer/first reflective layer/ second transparent conductive layer) on a substrate, which Lee clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the 
Regarding claim 5, refer to the cited figure(s) above, Lee teaches a thickness of the first transparent conductive layer 171r (para [0163]; ex. 500 Angstroms) is less than a thickness of the first reflective layer 171q (para [0163]; ex. 1,500 Angstroms), and a thickness of the second transparent conductive layer 171p (para [0163]; ex. 50 Angstroms) is less than the thickness of the first transparent conductive layer.
Para [0163] The first and third layers are formed to have a thickness of about 50-500 Angstroms, and the second layer is formed to have a thickness of about 1,500-3,000 Angstroms.
Regarding claim 6, refer to the cited figure(s) above, Lee teaches the thickness of the first transparent conductive layer ranges from 5 to 50 nm, the thickness of the first reflective layer ranges from 150 to 300 nm, and the thickness of the second transparent conductive layer ranges from 5 to 50 nm.
Regarding claim 7, refer to the cited figure(s) above, Lee teaches the display panel further comprises: a second reflective layer 190 disposed on the second transparent conductive layer 171r; and a third transparent conductive layer  270 disposed on the second reflective layer (see para [0139]).
Regarding claim 9, refer to the Examiner’s modified mark-up of Fig. 2 provided above and Fig. 8B, Lee teaches a method of fabricating a display panel (para [0022]), comprising: 
providing a substrate 110;

forming a first reflective layer 171q (para [0058]; “Cu”) on the first transparent conductive layer (see Fig. 2); and 
forming a second transparent conductive layer 171p on the first reflective layer, wherein material of the second transparent conductive layer (see Fig. 2) is nitrogen oxide (para [0058]; “ITON”).
Regarding claim 10, refer to the cited figure(s) above, Lee teaches the materials of the first transparent conductive layer 171r and the second transparent conductive layer 171p are titanium indium oxynitride (para [0058]; “ITON”), titanium aluminum oxynitride, titanium silver oxynitride or zinc titanium oxynitride.
Regarding claim 12, refer to the cited figure(s) above, Lee teaches the display panel further comprises: a second reflective layer 190 disposed on the second transparent conductive layer 171r; and a third transparent conductive layer 270 disposed on the second reflective layer (see para [0139]).
Regarding claim 13, refer to the Examiner’s modified mark-up of Fig. 2 provided above and Fig. 8B, Lee teaches a display device (para [0002]) comprising a driving circuit (TFT) and a display panel (para [0022]), the driving circuit being configured to provide a driving voltage to the display panel (para [0004]), wherein the display panel comprises: 
a substrate 110; 

a first reflective layer 171q (para [0058]; “Cu”) disposed on the first transparent conductive layer (see Fig. 2); and 
a second transparent conductive layer 171p disposed on the first reflective layer, wherein material of the second transparent conductive layer (see Fig. 2) is nitrogen oxide (para [0058]; “ITON”).
Regarding claim 14, refer to the cited figure(s) above, Lee teaches the materials of the first transparent conductive layer 171r and the second transparent conductive layer 171p are titanium indium oxynitride (para [0058]; “ITON”), titanium aluminum oxynitride, titanium silver oxynitride or zinc titanium oxynitride.
Regarding claim 15, refer to the cited figure(s) above, Lee teaches the first transparent conductive layer 171q is formed by sputtering an indium oxide target and a titanium nitride target on the substrate.
The recited “is formed by sputtering an indium oxide target and a titanium nitride target on the substrate” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having the laminated structure (first transparent conductive layer/first reflective layer/ second transparent conductive layer) on a substrate, which Lee clearly shows or in other words, the prior art appears to see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 17, refer to the cited figure(s) above, Lee teaches a thickness of the first transparent conductive layer 171r (para [0163]; ex. 500 Angstroms) is less than a thickness of the first reflective layer 171q (para [0163]; ex. 1,500 Angstroms), and a thickness of the second transparent conductive layer 171p (para [0163]; ex. 50 Angstroms) is less than the thickness of the first transparent conductive layer.
Para [0163] The first and third layers are formed to have a thickness of about 50-500 Angstroms, and the second layer is formed to have a thickness of about 1,500-3,000 Angstroms.
Regarding claim 18, refer to the cited figure(s) above, Lee teaches the thickness of the first transparent conductive layer ranges from 5 to 50 nm, the thickness of the first reflective layer ranges from 150 to 300 nm, and the thickness of the second transparent conductive layer ranges from 5 to 50 nm.
Regarding claim 19, refer to the cited figure(s) above, Lee teaches the display panel further comprises: a second reflective layer 190 disposed on the second .
Allowable Subject Matter
2.	Claims 4, 8, 11, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 and claim 16 are objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and 13 respectively or (ii) claim 4 and 16 are fully incorporated into their respective base claim.  
Claim 4 and claim 16 contain allowable subject matter, because the prior art of record, either singularly or in combination, fail to disclose or suggest, in combination with the other elements in claim 4 and claim 16, f mass ratio of indium oxide to titanium nitride in the first transparent conductive layer is 1.1 to 2.2.
Claim 8 and claim 20 are objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and 13 respectively or (ii) claim 8 and 20 are fully incorporated into their respective base claim.  
Claim 8 and claim 20 contain allowable subject matter, because the prior art of record, either singularly or in combination, fail to disclose or suggest, in combination with the other elements in claim 8 and claim 20, a light emitting function layer, a cathode, and a light outcoupling layer  disposed on the second transparent conductive layer in sequence, wherein the light emitting function layer comprises a hole injection layer, a hole transport layer, a light emitting layer, and an electron transport layer which are disposed sequentially away from the second transparent conductive layer.
Claim 11 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 9 or (ii) claim 11 is fully incorporated into the base claim 9.  
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, the step of forming the first transparent conductive layer on the substrate specifically comprises: forming the first transparent conductive layer by sputtering an indium oxide target and a titanium nitride target on the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895